  Case 1:19-cv-00981-LPS Document 11 Filed 08/13/19 Page 1 of 1 PageID #: 97



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SAROS LICENCING LLC,

                         Plaintiff,

        v.                                            Civil Action No. 1:19-cv-00981-LPS

 ELECTROLUX USA, INC. and
 ELECTROLUX HOME PRODUCTS, INC.,

                         Defendants.

                             STIPULATED MOTION TO DISMISS

        Now comes Plaintiff, Saros Licensing LLC, and Defendants, Electrolux USA, Inc. and

Electrolux Home Products Inc., by and through their respective counsel, and pursuant to Fed. R.

Civ. P. 41 (a)(1), hereby stipulate and jointly move this Court for an order dismissing all claims in

this action WITH PREJUDICE, with each party to bear its own costs, expenses and attorneys’

fees.

Dated: August 13, 2019

Respectfully submitted,

DEVLIN LAW FIRM LLC                                  VENABLE LLP

/s/ Timothy Devlin                                   /s/ Daniel A. O’Brien
Timothy Devlin (No. 4241)                            Daniel A. O’Brien (No. 4897)
1526 Gilpin Avenue                                   1201 N. Market Street, Suite 1400
Wilmington, DE 19806                                 Wilmington, DE 19801
Telephone: (302) 449-9010                            Telephone: (302) 298-3535
Facsimile: (302) 353-4251                            Facsimile: (302) 298-3550
tdevlin@devlinlawfirm.com                            daobrien@venable.com

Attorney for Plaintiff                               Attorney for Defendants


        IT IS SO ORDERED, this ___ day of August, 2019.


                                       Chief, United States District Court Judge
